Citation Nr: 0639894	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-29 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
injury to the right knee.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
injury to the lumbar spine. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1971. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO determined that the veteran failed to 
submit new and material evidence sufficient to reopen his 
claim for service connection for injuries to the right knee 
and lumbar spine.  

The issues of service connection for injury to the right knee 
and lumbar spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1982 rating decision, the RO determined that 
the veteran was not entitled to service connection for a back 
injury and for a bilateral knee condition. The veteran was 
notified of that decision; however, he did not submit a 
notice of disagreement or perfect an appeal, and that 
decision is now final. 

2.  The evidence submitted subsequent to the August 1982 
decision is new, in that it was not previously submitted to 
agency decision makers and is not cumulative and redundant of 
the evidence previously considered.  The evidence is material 
in that, when considered by itself or with previous evidence 
of record, it relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility 
of substantiating the claim.  






CONCLUSIONS OF LAW

1.  .  New and material evidence has been received, and the 
claim for service connection for injury to the right knee is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2006).

2.  New and material evidence has been received, and the 
claim for service connection for an injury to the lumbar 
spine is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 

Claims to Reopen

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Decisions of the Board 
are final.  38 C.F.R. § 20.1100.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

Factual Background

The veteran seeks service connection for residuals of lumbar 
spine and right knee injuries that occurred during service.  
No health conditions were noted at the veteran's pre-
induction examination in December 1962 or at induction into 
service in March 1967.  An undated service medical record 
documents treatment during service for effusion of the 
bilateral knees.  The veteran complained of right knee pain 
in May 1970 and February 1971.  The veteran first complained 
of lumbar spine pain in January 1968.  He sought intermittent 
treatment throughout service.  No health conditions were 
noted at separation in August 1971.  

The veteran underwent a VA examination in August 1982.  The 
examiner noted normal gait, spinal contour, and lumbar spine 
motion.  Straight leg rising was negative and no sensory loss 
was observed.  No instability, crepitus, or effusion was 
observed in the bilateral knees.  A July 1982 x-ray revealed 
no abnormalities in either the spine or bilateral knees.  The 
examiner noted a history of lumbar strain and a history of 
left knee injury without residuals.  The examiner did not 
diagnose a disability of the lumbar spine or the right knee.

In an August 1982 decision, the RO determined that the 
veteran was not entitled to service connection due to the 
lack of a diagnosis of a current disability affecting either 
the back or the bilateral knees.  The veteran did not perfect 
an appeal of this decision.  

In September 2003, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
previously denied claim for service connection for injuries 
to the right knee and lumbar spine.  The relevant evidence of 
record prior to the veteran's most recent attempt to reopen 
his claim for VA compensation benefits include the veteran's 
service medical records, an August 1982 VA physical 
examination, and the veteran's lay statements attesting to 
the origins of his disabilities.   

The evidence submitted to reopen the claim includes August 
1999 and December 2002 VA non-service connected pension 
examinations; Social Security Administration adjudication 
records; February 2001 to January 2005 VA medical records 
reflecting treatment for right knee and lumbar spine 
conditions; August 2002 to June 2004 private treatment 
records for several non-service connected disabilities which 
document the veteran's repeated complaints of low back pain; 
an April 2005 private physician's opinion statement which 
relates the veteran's current arthritis to injuries in 
service; a May 2005 private physician's statement documenting 
treatment for arthritis of the right knee; and additional lay 
statements attesting to the service-connected origin of his 
disability. 

Analysis

In August 1982, the RO denied the veteran's earlier claims 
for service connection for back injury and bilateral knee 
condition because there was no diagnosis of a current 
disability affecting the right knee or lumbar spine.  The 
veteran has subsequently submitted private and VA treatment 
records reflecting several current diagnoses, including 
arthritis of the right knee and lumbar spine, low back pain 
of mechanical origin, right patellar tendonitis, and 
degenerative joint disease.  In addition, the veteran has 
submitted an April 2005 private opinion statement relating 
his current lumbar spine and right knee disabilities to 
service.  

The determinative issue in a claim for service connection is 
whether there is medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The veteran 
has submitted evidence of a current diagnosis of a right knee 
disability and a lumbar spine disability.  The veteran's 
service medical records, which were previously of record, 
document treatment for lumbar spine and right knee pain.  The 
evidence submitted raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
injuries to the right knee and lumbar spine.  The Board finds 
that new and material evidence has been submitted, and the 
claim of entitlement to service connection for injuries of 
the low back and right knee are reopened.


ORDER

New and material evidence has been submitted, and the claim 
for service connection for injury to the right knee is 
reopened.

New and material evidence has been submitted, and the claim 
for service connection for injury to the lumbar spine is 
reopened. 


REMAND

The veteran contends that his current lumbar spine and right 
knee disabilities are due to injuries which occurred during 
service.  Of record are service medical records documenting 
treatment for right knee and lumbar spine pain.  In addition, 
the veteran has submitted a private physician's opinion 
relating his current disabilities to injuries incurred 
service.  The Board notes that the aforementioned opinion is 
not probative of service incurrence, as it is clearly based 
on the veteran's reported history, and not by review of the 
evidence of record.   

However, in light of private and VA medical records 
documenting treatment for current disabilities affecting the 
lumbar spine and right knee and service medical records 
documenting treatment for right knee and lumbar spine pain, 
VA has the duty to assist the veteran in the development of 
this claim by providing him an examination to determine 
whether a medical nexus exists between his current lumbar 
spine and right knee disabilities and his in-service 
injuries.  38 C.F.R. § 3.159(c) (4) (2006).

Therefore, the issues of entitlement to service connection 
for residuals of back and right knee injury are REMANDED for 
the following development:

1.  Review the claims file and ensure the 
veteran has been properly notified of the 
evidence needed to substantiate his 
claims for service connection.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006). 

2.  Provide the veteran a VA medical 
examination to obtain opinions as to 
whether it is as least as likely as not 
(that is, a probability of 50 percent or 
better) that the veteran's current back 
and right knee disabilities are related 
to treatment for right knee and lumbar 
spine pain received in service.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report. 

3.  Then, readjudicate the veteran's 
claims for service connection.  If any 
benefit sought remains denied, issue the 
veteran a statement of the case and 
provide an appropriate time for response.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


